UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7456



DAVID L. CARTER,

                                                Petitioner - Appellant,
          versus


UNITED STATES OF AMERICA; KATHLENE HAWK
SAYLER; UNITED STATES BUREAU OF PRISONS; JANET
RENO, Attorney General of the United States;
UNITED STATES DEPARTMENT OF JUSTICE; UNITED
STATES BUREAU OF CUSTOMS; FEDERAL CORRECTIONAL
INSTITUTE, ESTILL; JORDAN FLOYD; REPLACEMENT
WARDEN,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-3444-2-18A)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Carter seeks to appeal the district court’s judgment

adopting the magistrate judge’s report and recommendation and dis-

missing the case for failing to prosecute.   We dismiss the appeal

for lack of jurisdiction because Carter’s notice of appeal was not

timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

27, 2001.     Appellant’s notice of appeal was filed on July 12,

2001.*   Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




     *
       Under Houston v. Lack, 487 U.S. 266 (1988), the notice is
considered filed as of the date Carter delivered it to prison
officials for forwarding to the court. The only date that appears
on the notice is the July 12 postmark.


                                 2
rials before the court and argument would not aid the decisional

process.




                                                       DISMISSED




                               3